DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informality:    
Claim 18 recites the limitation "the SLM" in the third line of the claim. There is insufficient antecedent basis for this limitation in the claim 17 upon which claim 18 depends.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroll et al. (US 20120092750 A1) hereinafter Kroll.
Regarding claim 1, Kroll (Figures 1-11) teaches ([0122] - [0163]) a light source (a flat illumination unit for a reflective display device) comprising: 
a waveguide (planar light waveguide) comprising: 
a substrate (substrate layer, S); 
a slab core layer (light-conducting core or waveguide, WL) on the substrate (substrate layer, S); and 
a cladding layer (cladding, C) on the slab core layer (light-conducting core or waveguide, WL), the cladding layer (cladding, C) having a thickness that varies in a direction of light propagation in the slab core layer ([0123]); and 
a light extractor (deflection layer, CL) on the cladding layer (cladding, C), the light extractor (deflection layer, CL) having a refractive index ([0155]) higher than an effective refractive index of a mode of propagation of light in the waveguide (light guiding element or planar wave guide), for evanescent out-coupling ([0135)] of the light from the slab core layer (light-conducting core or waveguide, WL) into the light extractor (deflection layer, CL).  
Regarding claim 2, Kroll (Figures 1, 2-4) teaches the light source of claim 1, wherein the waveguide (light waveguide) is a singlemode slab waveguide (planar light waveguide in which the guided mode with m = 0 is the fundamental mode; [0125]).  
Regarding claim 3, Kroll teaches the he light source of claim 1, wherein the thickness of the cladding layer (cladding, C) decreases in the direction of the light propagation ([0039], [0040], [0123]).  
Regarding claim 14, Kroll teaches the light source of claim 1, wherein the light extractor (deflection layer, CL) comprises a diffraction grating at a boundary between the cladding layer (cladding, C) and the light extractor (deflection layer, CL) ([0039], [0043], claim 8).  
Regarding claim 15, Kroll (Figures 1-11) teaches ([0112]) a collimator (frontlight, FRL) comprising:
a slab waveguide (planar waveguide, WL or light waveguide, LL) coupled to an evanescent out-coupler for out-coupling light along its optical path in the slab waveguide (planar waveguide, WL or light waveguide, LL) so as to form a collimated output light beam (light, LS) propagating at an angle to a plane of the slab waveguide (planar waveguide, WL or light waveguide, LL) ([0014]).  
Regarding claim 16, Kroll teaches the collimator of claim 15, wherein the slab waveguide (planar waveguide, WL or light waveguide, LL) is a singlemode slab waveguide (planar light waveguide in which the guided mode with m = 0 is the fundamental mode; [0125]).
Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Futterer et. al. (US 20160327906 A1) hereinafter Futterer.
Regarding claim 17, Futterer (Figures 1-15) teaches ([0137]-[0277]) a projector ([0258]) comprising: 
a waveguide (light guiding element or planar wave guide) comprising a substrate ( substrate, S), a slab core layer (wave guiding layer, WL) on the substrate ( substrate, S), and a cladding layer (cladding layer, CL) on the slab core layer (wave guiding layer, WL), the cladding layer (cladding layer CL) having a thickness that varies in a direction of light propagation in the slab core layer (Figures 1-2, [0140]-[0145]); 
a light extractor (light decoupling element, VG) on the cladding layer (cladding layer, CL), the light extractor (light decoupling element, VG) having a refractive index  higher than an effective refractive index of a mode of propagation of light in the waveguide (light guiding element or planar wave guide), for evanescent out-coupling (a conversion of a guided mode of a wave field into a leaky mode) of the light from the slab core layer (wave guiding layer, WL) into the light extractor (light decoupling element, VG); and 
a tunable reflective device (reflective-type spatial light modulator, RSLM) optically coupled to the light extractor (light decoupling element, VG) for receiving and redirecting the light out-coupled by the light extractor (light decoupling element, VG) ([0143]).
Regarding claim 19, Futterer teaches the projector of claim 17, wherein the tunable reflective device (reflective-type spatial light modulator, RSLM) comprises at least one of: a spatial light modulator (SLM) for spatially modulating the light in at least one of amplitude or phase; or a microelectromechanical system (MEMS) tiltable reflector for reflecting the light at a variable angle (Figure 2; [143]) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Kroll et al. (US 20120092750 A1) hereinafter Kroll in view of Duer et al. (US 20170023477 A1) hereinafter Duer. 
 Regarding claim 4, Kroll teaches the light source of claim 1, wherein the thickness of the cladding layer (cladding, C) is between 2 micrometers and 10 micrometers ([0123]). Kroll does not specifically disclose that the thickness of the cladding layer (cladding, C) is between 0.1 micrometer and 5 micrometers.
However, Duer (Figure 9E and 9F) does teach ([0259]) that the thickness of the cladding layer is between about 0.1 micrometer and about 20 micrometers. MPEP 2144.05 I states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.” 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kroll to incorporate the teachings of Duer and provide a light source, wherein the thickness of the cladding layer is between 0.1 micrometer and 5 micrometers for the purpose of efficient evanescent outcoupling of light from a waveguide. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Kroll et al. (US 20120092750 A1) hereinafter Kroll in view of Menard et al. (US 20170017043 A1) hereinafter Menard. 
Regarding claim 6, Kroll teaches the light source of claim 1 and the waveguide (planar light waveguide), but does not specifically disclose a photonic integrated circuit (PIC) comprising a waveguide array and a switching element for switching light between waveguides of the waveguide array.  
However, Menard (Figures 1-34) teaches ([0063], [0157]) a photonic integrated circuit (PIC) comprising a waveguide array (array waveguide grating, AWG) and a switching element (MEMS switch element) for switching light between waveguides of the waveguide array (array waveguide grating, AWG).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kroll to incorporate the teachings of Menard and provide a light source, wherein the waveguide comprises a photonic integrated circuit (PIC) comprising a waveguide array and a switching element for switching light between waveguides of the waveguide array for the purpose of establishing improvement in the design of MEMS mirrors as well as optical waveguide technologies for in-plane optical processing.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Kroll et al. (US 20120092750 A1) hereinafter Kroll in view of Menard et al. (US 20170017043 A1) hereinafter Menard and Waldern et al. (US 20210033857 A1) hereinafter Waldern. 
Regarding claim 7, Kroll in view of Menard teaches the light source of claim 6, wherein the waveguide further comprises light source (LS) for providing light to the switching element, but does not specifically disclose that the light source is an integrated one.  
However, Waldern teaches ([0097]) an integrated light source. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kroll to incorporate the teachings of Waldern and provide a light source, wherein the waveguide comprises an integrated light source for providing light to the switching element for the purpose of providing systems and methods for multiplying the resolution and field-of-view of pixelated displays ([0006]). 
Allowable Subject Matter
Claims 5, 8-13, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the device defined by claim 5, wherein a thickness of the slab core layer under the cladding layer is selected to produce waveguide modal dispersion that at least partially offsets material dispersion of the refractive index of the light extractor, whereby a dependence of out- coupling angle of the light extracted by the light extractor on wavelength is lessened; in combination with all of the limitations of base claim 1.
Kroll, discussed above with respect to claims 1 is the most relevant prior art reference known, but this reference does not teach or reasonably suggest the combination of limitations set forth in claim 5.
The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the device defined by claim 8, wherein the light extractor comprises a first prism comprising first and second faces, wherein the first face is coupled to the cladding layer, wherein the second face of the first prism comprises a first reflector for reflecting light out-coupled by the prism to propagate back through the waveguide in combination with all of the limitations of base claim 1.
Kroll, discussed above with respect to claims 1 is the most relevant prior art reference known, but this reference does not teach or reasonably suggest the combination of limitations set forth in claim 8.
Claims 9-13 depend from claim 8.
The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the device defined by claim 18, wherein the light extractor comprises a reflective polarizer for redirecting the light extracted from the waveguide to propagate through the waveguide and impinge onto the SLM, the extracted light having a first polarization; wherein the tunable reflective device is configured to reflect the redirected light back through the waveguide to impinge upon the reflective polarizer, the redirected light having a second polarization orthogonal to the first polarization, whereby the reflected spatially modulated light propagates through the reflective polarizer; in combination with all of the limitations of base claim 17.
Futterer, discussed above with respect to claims 17 is the most relevant prior art reference known, but this reference does not teach or reasonably suggest the combination of limitations set forth in claim 18.
The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the device defined by claim 20, wherein the light extractor further comprises first and second prisms, wherein the reflective polarizer comprises a wiregrid polarizer sandwiched between diagonal faces of the first and second prisms; in combination with all of the limitations of base claim 17.
Futterer, discussed above with respect to claims 17 is the most relevant prior art reference known, but this reference does not teach or reasonably suggest the combination of limitations set forth in claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asai et al. (US 20180259773 A1) discloses a head-up display device that includes an illumination unit, light guide plate, light beam controller, and display unit to provide a light distribution spreading in a direction perpendicular to a traveling direction of the light that is narrowed, and having enhanced front luminance.
Schowengerdt et al. (US 20180239147 A1) teaches wearable augmented reality head-mounted display devices with variable focus or variable power that project images as if the images originated from different depths.
Holman et al. (US 20120294037 A1) teaches systems, methods and apparatus for illumination devices to provide a compact and slim-profile means of overhead LED illumination for commercial lighting applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOJAN PULLOCKARAN PAVUNNY whose telephone number is (571)272-8419. The examiner can normally be reached M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHOJAN PULLOCKARAN PAVUNNY/Examiner, Art Unit 2874                                                                                                                                                                                                        08/26/2022

/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874